Order unanimously reversed, with costs, and motion granted. Memorandum: On a motion returnable one week before the date set for trial of this action, plaintiff Sharon Stornelli sought leave to amend her complaint to increase the ad damnum clause from $250,000 to $500,000. Special Term denied the motion. CPLR 3025 (subd [b]) provides that a party may amend pleadings at any time by leave of the court and that leave shall be freely given on such terms as may be just. Although inordinate delay is not to be condoned, it is now well settled that it is an abuse of discretion as a matter of law to deny leave to amend pleadings in the absence of “prejudice or surprise resulting directly from the delay” (Fahey v County of Ontario, 44 NY2d 934, 935; Murray v City of New York, 43 NY2d 400; Cardy v Frey, 86 AD2d 968). A motion to amend the ad damnum clause should generally be granted unless it appears that the defendant “has been hindered in the preparation of his case or has been prevented from taking some measure in support of his position” (Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18, 23). Here, no such showing was made and thus it was an improvident exercise of discretion to deny the relief. (Appeal from order of Supreme Court, Erie County, Kuszynski, J. — increase ad damnum clause.) Present — Dillon, P. J., Callahan, Den-man, Boomer and Schnepp, JJ.